DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, 11-12, 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Blackburn et al. (2019/0069609—hereinafter, Blackburn) in view of Martinson (9877522).

Notes: It is noted that functional implications and statements of intended use such as “for, configured to, adapted to” and so on have been fully considered.  However, they are not deemed to impose any structural limitations distinguishable over the cited prior art, in which the prior art is ability to configured to so perform as the function limitations of the claimed invention.

Regarding claim 1, Blackburn discloses a sleeping bag (fig.1 shown a garment having a front and back panels and zipper 38 discloses on the front panel) adapted for use by a child, comprising: a front panel, comprising an inner layer (fig.22 shown inner layer 402, outer layer 404 and inner layer 406), an outer layer, and at least one insulation layer disposed between the inner and outer layers (fig.22-23); a back panel, comprising an inner layer, an outer layer, and at least one insulation layer disposed between the inner and outer layers (fig.1, 22-23); a collar (36), disposed atop the front panel and the back panel; a zipper (38), disposed on the outer layer of the front panel, extending vertically between an upper terminus proximate to the collar and a lower terminal point on the outer layer of the front panel.  But does not disclose a functional limitation such as the zipper is configured to open the sleeping bag by separating opposing lateral halves of the front panel when a zipper pull of the zipper is pulled upwardly and to close the sleeping bag by joining the opposing lateral halves when the zipper pull is pulled downwardly. However, Martinson teaches a similar sleeping garment article (fig.1); wherein the garment 10 having a body structure 20 having two front panels and a back panel (fig.1(a-d)) and a zipper 40 having a slider 44 is configured to selectively engage the teeth and fig.1d shows the slider 44 is at the top or at neck opening of the garment when the zipper is at the opening positioned and fig.1a shows the slider 44 is at the bottom of the garment at 38 when the zipper is at closed positioned.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have substituted the zipper fastener having slider at the top when is in an opening positioned and when the slider at the bottom when is at a closed positioned of Martinson for the fastener of Blackburn, such modification would be considered a simple substitution of one fastener for another fastener. Furthermore, wherein the front panel and the back panel are affixed to each other so as to define an enclosure adapted to receive at least a portion of the child’s body (fig.1).  But does not disclose the functional limitation such as the front and back panels create an insulated sleep environment that wraps completely around the at least a portion of the child’s body to insulate and maintain a body temperature of the child, and wherein the collar is configured to fit snugly around the child’s neck to prevent the child’s head from slipping inside the enclosure during use of the slipping bag by the child.  However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to recognize that the system of Blackburn is configured to perform as claimed invention and/or to covering/wrapping around at least a portion of the child’s body, and the collar is configured to fit snugly around the child’s neck to prevent the child’s head from slipping inside the enclosure during use of the slipping bag by the child, such functional limitations are required an ability to so perform and/or function for that they are not deemed to impose any structural limitations distinguishable over the cited prior arts.


Regarding claims 3-7, 11-12, Blackburn further discloses the sleeping bag of claim 1, wherein at least one of the outer layer of the front panel and the outer layer of the back panel comprises at least one row of stitching configured to prevent shifting of at least an underlying portion of at least one insulation layer (fig.1); further comprising two sleeves, adapted to receive the child’s arms and disposed on either lateral side of the front panel and the back panel, wherein the sleeves are formed by affixation of corresponding portions of the front panel and the back panel (fig.1); wherein at least one sleeve is at least partially enclosed along an enclosing seam (see at least fig.1); wherein the lower terminal point comprises a reinforcing element, wherein the reinforcing element comprises at least one of a reinforcing portion of fabric and a reinforcing stitch (fig.1 shown the zipper fastener 38 is shield by a portion the material which is stitched along the front panel and at the end of the zipper to prevent the zipper extending further); wherein the outer layer of the front panel comprises a vertical row of stitching, disposed proximate and parallel to an edge of the zipper and configured to prevent shifting of at least an underlying portion of the at least one insulation layer (fig.1); further comprising a zipper protector (46), the zipper protector comprising a fabric element extending over the upper terminus of the zipper and configured to prevent the zipper pull from contacting the child’s chin or neck; wherein a rear portion of the collar extends upwardly from the back panel to a greater extent than a corresponding front portion of the collar extends upwardly from the front panel (fig.1).

Regarding claims 16, 20, Blackburn further discloses the sleeping bag of claim 1, wherein the front panel and the back panel are affixed about an enclosure seam disposed on at least one lateral aspect of the sleeping bag (fig.1); wherein at least one insulation layer comprises at least one fill material selected from the group consisting of goose down, goose feathers, duck down, duck feathers, polyester fibers, and non-polyester fiber synthetic insulating materials (par [0030]).

Regarding claim 17, Blackburn discloses garment is configured for infants and small children sleeping. Blackburn does not disclose wherein the sleeping bag is configured to effectively insulate and maintain a body temperature of the child in an ambient temperature selected from the group consisting of no more than about 60 °F, no more than about 50 °F, no more than about 40 °F, no more than about 30 °F, no more than about 20 °F, no more than about 10 °F, and no more than about 0 °F.  However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to recognize that the garment is configured to use under temperature as claimed, such modification would be considered a mere choice for the preferred temperature on the basis of its suitability for the intended use.  
Regarding claim 18, Blackburn does not disclose wherein a length of at least one of the front panel and the back panel is between about 22 inches about 50 inches.  However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to experiment with different ranges of length in order to achieve an optimal configuration, since discovering the optimum or length of garment involves only routine skill in the art.
Regarding claim 19, Blackburn does not disclose wherein the length is about 32 inches.  However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to experiment with different length in order to achieve an optimal configuration, since discovering an optimum value of a result effective variable involves only routine skill in the art.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Blackburn et al. (2019/0069609—hereinafter, Blackburn) in view of Martinson (9877522) as applied on claim 1, and further in view of Waters et al. (2010/0257654—hereinafter, Waters).
Regarding claim 2, Blackburn does the is made of materials such as suitable synthetic materials, polyester, polyester blends, and the like. But does not disclose at least one material selected from the group consisting of nylons and polyesters for at least one of the inner layer of the front panel, the outer layer of the front panel, the inner layer of the back panel, and the outer layer of the back panel.  However, Waters teaches a similar garment (fig.1) having a front and back panels are made of polyester and nylon materials (par [0025]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide the polyester and nylon materials for the garment of Blackburn as taught by Waters, such modification would be considered a mere design choice of a preferred material on the basis of its suitability for the intended use.

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Blackburn et al. (2019/0069609—hereinafter, Blackburn) in view of Martinson (9877522) as applied on claim 1, and further in view of Hunt (3857125).

Regarding claim 13, Blackburn does not disclose a draft tube, disposed on a portion of the inner layer of the front panel underlying the zipper and configured to reduce at least one of air flow through the zipper and heat loss through the zipper.  However, Hunt teaches a similar garment having a front and back panels, and a zipper 32, fig.1. and fig.5 shown the insulation layer material disposed between the inner layer and outer layer of the front and back panels. Furthermore, fig.5 shown the baffle tube 42 sewn along the inner layer 14 including stiffening tape 50 to aid in supporting the draft tube in extended position while yet substantially precluding catching of the material thereof between the teeth of the zipper (col.6, lines 58-68-col.7 lines 1-10). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide the draft tube to sewn along the inner portion of the zipper for Blackburn as taught by Hunt in order to extending along the inner portion of zipper to  substantially precluding catching of the material thereof between the teeth of the zipper (col.6, lines 58-68-col.7 lines 1-10 of Hunt).
Regarding claim 14, Hunt further discloses wherein a lower terminus of the draft tube is positioned below the lower terminal point of the zipper (fig.5).
Regarding claim 15, Blackburn does not at least one baffle, wherein the at least one baffle extends between the inner layer and the outer layer and separates at least one insulation layer into a plurality of chambers.  However, Hunt teaches a similar garment/sleeping bag having a front and back panels, and a zipper 32, fig.1. and fig.5 shown the insulation layer material disposed between the inner layer and outer layer of the front and back panels. Furthermore, fig.2 shown a plurality of baffle 16 extending between the layers 12, 14 and along the seam lines 22, 24 respectively to form a plurality of tubes 18 to filled with insulation material 20 therein (col.4, lines 11-27).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide the at least one baffle 16 extending between inner layer and outer layer of Blackburn as taught by Hunt in order to provide the separation of the inner and outer layers. 
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7, 11-20 have been considered but are moot in view of the new grounds rejection as discussed above.

Furthermore, applicant argues that the modification of  Blackburn do not disclose the functional limitation such as the front and back panels create an insulated sleep environment that wraps completely around the at least a portion of the child’s body to insulate and maintain a body temperature of the child, and wherein the collar is configured to fit snugly around the child’s neck to prevent the child’s head from slipping inside the enclosure during use of the slipping bag by the child.
The Examiner disagrees, it would have been obvious to one ordinary skill in the art to recognize that the system of Blackburn is configured to perform as claimed invention and/or to covering/wrapping around at least a portion of the child’s body (fig.1), and the collar (36) is configured to fit snugly around the child’s neck to prevent the child’s head from slipping inside the enclosure during use of the slipping bag by the child, such functional limitations are required an ability to so perform and/or function for that they are not deemed to impose any structural limitations distinguishable over the cited prior arts. In this case, the collar (36, fig.1 of Blackburn) and the garment structure are configured to completely cover at least a portion of the human/baby’ body and because the collar and the zipper and clip area 46 of Blackburn are configured to provide snugly fit around the neck of the of the wearer as desired.  
Therefore, applicant arguments have not found persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY K TRIEU whose telephone number is (571)270-3495. The examiner can normally be reached 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Timothy K Trieu/Primary Examiner, Art Unit 3732